Title: To Thomas Jefferson from William C. C. Claiborne, 8 December 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  Fort-Adams December 8th. 1803.
               
               Before my departure from this Post, I cannot deny myself the pleasure of addressing to you a private and inofficial Letter.—Information of the Mission to New-Orleans, with which you honored me, I received on the evening of the 17’th Ultimo, and the measures which I have taken since that period, have been faithfully detailed to you by my Communications to the Department of State.—The incessant rains which fell during the latter part of the last Month, the necessary attention of the Planters to their Cotton Crops, and the general opinion which prevailed thro’ this Country, that no serious resistance would be made to the surrender of Louisiana to the U.S, prevented me from raising as many Volunteers as I at first expected: But this circumstance ceases to be a matter of regret, since force is not now necessary to support our Claims, as Louisiana has been peaceably delivered to the French Prefect, and that officer has already officially communicated to the American Commissioners his solicitude for their arrival, in order that he might resign to them the care of the Province.—Thus Sir, the most anxious wish of my heart, the speedy consummation of the Negociation for Louisiana, is likely to be accomplished without the effusion of Blood, or the further expenditure of public Treasure.—
               I reached Fort-Adams on the evening of the 4th. Instant, and met General Wilkinson, who had arrived here on the morning of the same Day: every possible exertion for a speedy embarkation seems to have been made by that officer. But we have been thus long necessarily delayed, the means of transport not being completed.—It is expected however that we shall be enabled to make a movement by Tomorrow evening, or the Morning following at furthest, and I presume that in less than ten Days thereafter, we shall be in Orleans. The Militia Volunteers of the Territory who rende’voused at this Post, were mustered this Afternoon and are about 200 strong;—These, in addition to the Regular Troops at this Garrison, will make a force of between 450 and 500 Men.—The Volunteers from Tennessee have not arrived; But I understand (altho’ not officially) that they will certainly be in Natchez in six or seven Days; the ordering into service, this patriotic Corps, I shall always consider a wise measure, and I am confidently of opinion, that the energetic preparations directed by the Government for the taking possession of Louisiana, tended to hasten the surrender of the Province to the French Commissioner.
               
               General Wilkinson has been so entirely engaged in Military arrangements, that we have had little conversation on the subject of our Mission; But I do sincerely hope, that the utmost harmony in opinion and action will exist between us; I consider it as so essential to the Interest of our Country, that a fervent spirit of accommodation will uniformly be manifested on my part. 
               From the superior Military pretensions of the General, I was apprehensive that the Rank attach’ing to the station, in which I am now placed, might excite some Jealousy—I have therefore studied to avoid every appearance of command, even of the Militia, since I arrived at Fort-Adams; nor do I contemplate interference of any kind in the Military Arrangements: If therefore I do not succeed in conciliating the Confidence of the General in this particular, I shall only have to regret, that my best efforts towards that object, have been fruitless.—In the Diplomatic proceedings, I shall not hesitate to act in my place with energy; But shall at the same time, pay all due respect to the opinions and advice of my Colleague. 
               The Mississippi Territory is now perfectly tranquil, and I have the satisfaction to add, that I leave the people much more harmonised in political sentiment than I found them, and better reconciled to the principles of our Government—When therefore my Duties in Louisiana may be closed, I shall return to my Post, with a pleasing expectation, that the attachment of my fellow Citizens to correct principles will continue to encrease.— 
               I pray you Sir, to accept Assurances of my great Respect and sincere Esteem!
               
                  William C. C. Claiborne
               
            